Motion by the respondent-appellant for reargument of an appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), entered August 26, 1986, and of an appeal and cross appeal from an order of the same court, entered September 22, 1986, all of which were decided by opinion and order of this court, dated April 11,1988 (136 AD2d 238).
Ordered that, the Commissioner of Education having declined to intervene or restore accreditation to the surgical residency program, the motion is granted to the extent that the second and third decretal paragraphs of the decision and order of this court dated April 11, 1988, are vacated, and the following is substituted therefor: "ORDERED that the order entered September 22, 1986, is modified on the law, by adding a provision that, upon searching the record, summary judgment is granted to the defendant; as so modified the order entered September 22, 1986, is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for the entry of an appropriate judgment”; and it is further,
Ordered that the respondent-appellant’s motion is otherwise denied. Brown, J. P., Weinstein, Kooper and Sullivan, JJ., concur. [See, 133 Misc 2d 308.]